Per Curiam:
The pleadings and the issue presented in, these cases are the same as in the case of Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467. For the reasons therein set forth, plaintiffs’ motions for summary judgment, to the extent that they ask for an adjudication that the jeeps involved in these actions should ■be classified and rated as passenger motor vehicles, are .granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to the plaintiffs for the transportation services herein involved.
It is so ordered.